                    Case 3:20-cr-00302-HZ                  Document 1           Filed 07/22/20        Page 1 of 12


AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                           District of Oregon

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3:20-mj-00160
         GIOVANNI TERRANCE BONDURANT                                )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 22, 2020                in the county of             Multnomah             in the
                       District of            Oregon            , the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. § 111(a)(1)                           Felony Assault on a Federal Officer




         This criminal complaint is based on these facts:
See attached Affidavit of Federal Protective Services Special Agent Frank Pelligrini.




         Iilf Continued on the attached sheet.                                                                                       /!~
                                                                                                                          (/-~ '1 /
                                                                                       Isl Signed IAW Fed. R. Crim. P.   4.·1,,/4v /
                                                                                               Complainant's signature      t __   }(:;=,
                                                                                 SA Frank Pelligrini, Federal Protective Services
                                                                                                Printed name and title

                                  in accordance with the requirements of Fed. R.


Date:


City and state:                         Portland, Oregon                                              John V. Acosta
                                                                                               Printed name and title
        Case 3:20-cr-00302-HZ         Document 1        Filed 07/22/20      Page 2 of 12




DISTRICT OF OREGON                   )
                                     ) ss: AFFIDAVIT OF SPECIAL AGENT
County of Multnomah                  )     FRANK PELLEGRINI


               Affidavit in Support of a Criminal Complaint and Arrest Warrant

I, Frank Pellegrini, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

   1. I, Frank A. Pellegrini have been a criminal investigator (Special Agent) with the Federal

       Protective Service (FPS) since September of 2017. I am currently assigned to the

       Sacramento California area ofresponsibly, investigating violations of federal law in the

       Eastern District of California. I am a sworn federal law enforcement officer and have

       authority to investigate federal offenses pursuant to Title 18 of the United States Code. I

       am certified to work as a criminal investigator with FPS after completing the Federal Law

       Enforcement Training Center's (FLETC) Criminal Investigator Training Program in

       Glynco Georgia. I am also certified to work as a part time Investigator for FPS' Office of

       Internal Investigations (OII) after completing the FLETC based FPS OII Basic Training

       Program. I was a uniformed police officer (Inspector) with FPS from February of 2009

       to September of ;w 17. I was cettified to work as an Inspector with FPS after completing

       FLETC's Uniformed Police Training Program in Glynco, Georgia. During my

       assignment as an Inspector, I was also employed as a K9 officer with FPS from 2011 to

       2017.

   2. I submit this affidavit in suppott of an information for Giovanni Terrance

       BONDURANT. As set fotth below, there is probable cause to believe, and I do believe,

       that BONDURANT committed the following offenses: Assault in violation of 18 U.S.
       Case 3:20-cr-00302-HZ           Document 1        Filed 07/22/20      Page 3 of 12




     Code§ 111 (a)(l) when he tackled a Uniformed Federal Law Enforcement Officer

     attempting to affect an arrest in the course of his official duties.

  3. The facts set forth in this affidavit are based on the following: my own personal

     knowledge, knowledge obtained from other individuals during my participation in this

     investigation, including other law enforcement officers, interviews of witnesses, my

     review of records related to this investigation, communication with others who have

     knowledge of the events and circumstances described herein, and information gained

     through my training and experience. Because this affidavit is submitted for the limited

     purpose of establishing probable cause in support of the application for an arrest warrant,

     it does not set forth each fact that I or others have learned during this investigation.

                                        Applicable Law

  4. 18 U.S.C. § 111 makes it an offense to forcibly assault, resist, oppose, impede,

     intimidate, or interfere with any person designated in 18 U.S.C. § 1114 while engaged in

     or on account of the performance of official duties. Under§ 11 l(a), simple assault is a

     misdemeanor; an assault involving physical contact with a victim or an intent to commit

     another felony is a felony. Persons designated in§ 1114 include any officer or employee

     of the United States or of any other agency in any branch of the United States

     government while such officer or employee is engaged in or on account of the

     performance of official duties, and any person assisting such an officer or employee in

     the performance of official duties.




Page 2 -Affidavit of SA Frank A. Pellegrini                     USAO Version Rev. April 2018
          Case 3:20-cr-00302-HZ                Document 1          Filed 07/22/20          Page 4 of 12




                                        Statement of Probable Cause

    5. Since on or about May 26, 2020, protesters have gathered in Portland, Oregon's public

         areas to protest. Three of these public areas are Lownsdale Square, Chapman Square and

         Terry Schrunk Plaza. The Portland Justice Center, housing Portland Police Bureau's

         (PPB) Central Precinct and the Multnomah County Detention Center (MCDC), border

         these parks, as does the Mark 0. Hatfield United States Federal Courthouse 1• The United

         States of America owns the entire city block (Block #24) occupied by the courthouse

         building depicted below:

                                                           MAP 1




         Daily protests have regularly been followed by nightly criminal activity in the form of

         vandalism, destruction of property, looting, arson, and assault. The most violent of these

         incidents impacting federal property occurred on May 28, 2020, when Portland Field


1 As part ofmy duties, I am familiar with the property boundaries for federal facilities in the Portland Oregon area.

The federal government owns the entire city block occupied by the Mark 0. Federal Courthouse. Easements have
been granted for the sidewalks surrounding the facility. The property boundary extends past the sidewalks.
 Page 3 -Affidavit of SA Frank A. Pellegrini                                 USAO Version Rev. April 2018
      Case 3:20-cr-00302-HZ          Document 1        Filed 07/22/20       Page 5 of 12




     Office Immigration and Customs Enforcement (ICE) facility was targeted by a Molotov

     Cocktail. The Mark 0. Hatfield Courthouse has experienced significant damage to the

     fa<;ade and building fixtures during the weeks following this incident. Additionally,

     mounted building security cameras and access control devices have been vandalized

     and/or stolen. The most recent repair estimate for the damage at the Mark 0. Hatfield

     Courthouse is in excess of $50,000. Other federal properties in the area are routinely

     being vandalized to include the historic Pioneer Federal Courthouse, the Gus Solomon

     Courthouse, and the Edith Green Wendall Wyatt Federal Office Building. FPS law

     enforcement officers, U.S. Marshal Service Deputies and other federal law enforcement

     officers working in the protection of the Mark 0. Hatfield Courthouse have been

     subjected to physical assaults, verbal threats, aerial fireworks including mortars, high

     intensity lasers targeting officer's eyes, thrown hard projectiles (rocks, glass bottles and

     metal food cans), thrown balloons filled with paint, thrown bodily waste and vulgar

     language from demonstrators while preforming their duties. On July 11, 2020, a

     protestor physically attacked a US Federal Officer, at the Mark 0. Hatfield Courthouse,

     while carrying out his official duties. The protester struck the officer several times with a

     sledgehammer to the upper body and head.

  6. On July 22, 2020, at approximately 12:26 a.m., violent opportunists threw two Molotov

     cocktails at the southern entrance and started a fire at the front entrance of the Hatfield

     building (Protective Security Officer witnessed via security camera). When

     Agents/Officers attempted to utilize a po1ihole to put the fire out, violent opportunist

     shined laser inside the porthole and tried to throw objects inside the courthouse.


Page 4 -Affidavit of SA Frank A. Pellegrini                    USAO Version Rev. April 2018
          Case 3:20-cr-00302-HZ              Document 1          Filed 07/22/20         Page 6 of 12




      7. On July 22, 2020, at approximately 12:30 a.m., at Chapman Park in the downtown

         Portland Oregon area (District of Oregon), Giovanni Terrance BONDURANT (date of

         birth: 12/1/2000) did forcibly assault the Agent Victim l(AV-1), a federal officer, while

         said officer was engaged in the performance of his official duties in violation of Title 18,

         United States Code, Section 111 (a)(2). 2 BONDURANT did forcibly assault the AV-1

         while said officer was engaged in the performance of his official duties in violation of

         Title 18, United States Code, Section 111 (a)(l ).

      8. A.V-1 made a written statement which states the following:

                 On July 22, 2020, I responded with my squad, BORTAC DELTA, to the comer of

                 3rd Street and Main Street to apprehend two rioters with shields who were

                 throwing rocks and bottles at officers and agents. As my team and I walked

                 through Chapman Square Park I could see the two rioters with shields, who had

                 been throwing rocks and bottles, walking in my direction. They were approaching

                 the northeast corner of the park near 3rd Street and Main Street. I announced

                 myself as a U.S. Border Patrol Agent and told both rioters to stop and drop their

                 shields. I approached one of the rioters wearing dark clothing, holding a black

                 shield. I told him to put down the shield, and he refused, and tried to abscond. I

                 grabbed the rioter's arm and began to remove his shield. At this time, I was struck

                 and grabbed from behind by the other rioter. The other rioter was wearing dark

                 clothing with a white backpack, and he was wearing a gas mask. This rioter pulled


2
  The identities of the Agent Victim and Agent Witnesses referenced herein are known to me, and I know them to be
law enforcement officers for the purposes of 18 U .S.C. § 1114. I have withheld their names from this affidavit for
their safety and security.

    Page 5 -Affidavit of SA Frank A. Pellegrini                           USAO Version Rev. April 2018
      Case 3:20-cr-00302-HZ          Document 1        Filed 07/22/20      Page 7 of 12




            me to the ground and began striking my chest and head. I gained control of the

            rioter's hand and arm. I then restrained the rioter and applied flexible restraints to
                        I

             his hands. The rioter continued to try to fight while he was in restraints. At this

            time, Federal Protective Service arrived to assist me and my team and took

             possession of both of the rioters.

  9. Agent Witness 1 (A W-1) made a written statement which states the following:

             On July 22, 2020, I responded with my squad, BORTAC DELTA, to the corner of

             3rd Street and Main Street to apprehend rioters that were assaulting agents and

             officers at the intersection of SW 3rd Avenue and Main Street.



             As I approached the area from the south in Chapman Park, I observed several

             subjects throwing rocks, bottles, fireworks and other unknown objects at agents

             and officers. I focused my attention on two suspects that I observed throwing

             glass bottles and other unknown objects. Both suspects were retreating from

            assaulting agents. They attempted to move south away from agents and officers at

            the intersection of SW 3rd and Main, unbeknownst to them I was approaching

            from the flank with other Agents.



            The first subject, Nicholas YARNELL, was running in my direction, I called out

            Police, Federal Agent and attempted to apprehend the subject. I grabbed a hold of

            his shield. The subject immediately began to flail and attempt to evade arrest.

            AV-1 then approached and called out to the subject again and announced U.S.


Page 6 -Affidavit of SA Frank A. Pellegrini                    USAO Version Rev. April 2018
      Case 3:20-cr-00302-HZ         Document 1       Filed 07/22/20      Page 8 of 12




             Border Patrol before grabbing the subject. As AV-1 wrestled with the subject, a

             second suspect that I also observed throwing objects at agents and officers,

             stopped his retreat, and returned in an attempt to tackle AV-1 in an attempt to free

             YARNELL.



             The second subject, Giovanni BONDURANT, struck AV-1 from behind.

             BONDURANT then began to strike AV-1 in an effort to free YARNELL. I

             immediately focused 1ny attention on BONDURANT as A W-2 grabbed a hold of

             YARNELL and placed him under arrest as AV-1 focused on BONDURANT and

             placed him under arrest. At that time, Federal Protective Services Officers arrived

             on the scene to take control of the suspects and place them under arrest and

             transported them to the Hatfield Courthouse for processing.



             Both suspects were dressed in dark clothing, had shields and gas masks in their

             possession.


  10. Agent Witness 2 (A W-2) made a written statement which states the following:

             On July 22, 2020 I was assigned to BORTAC team Delta and responded to the

             corner of 3rd Street and Main Street in order to apprehend two rioters with shields

             who were throwing rocks and bottles at officers and agents. As we walked

             through Chapman Square Park, I turned around and observed AV-1 attempting to

             detain a subject who was actively resistant. I immediately moved to the AV-1 's

             location and gained control ofthe subject AV-I was attempting to detain. I

Page 7 -Affidavit of SA Ji'rank A. Pellegrini                 USAO Version Rev. April 2018
      Case 3:20-cr-00302-HZ         Document 1       Filed 07/22/20      Page 9 of 12




            maintained control of the subject until Federal Protective Officers arrived and

            assisted. A Federal Protection Officers then took custody of the subject I detained.


  11. On July 22, 2020, at approximately 5:30 a.m., I conducted an interview with FPS

     Inspector Tremaine MCMILLIAN .. MCMILLIAN stated he was the first FPS Inspector to

     arrive and help the BORTAC officers. MCMILLIAN stated he observed two BORTAC

     officers on the ground struggling to handcuff a subject. MCMILLIAN stated the officers

     were able to handcuff the subject and transferred custody to FPS. MCMILLIAN stated he

     did not see what lead to the detainment.

  12. On July 22, 2020, at approximately 6:00 a.m. I conducted an interview with

     BONDURANT. Below is a summary of the interview:

            I introduced himself as a Special Agent with the Federal Protective Service, began

            an audio recording and advised BONDURANT he would be recoding. I read

            BONDURANT his Miranda warning. I showed BONDURANT the FPS Miranda

            Waiver form and asked if BONDURANT wished to speak with him.

            BONDURANT appeared to read the form as I filled out his name. I asked if

            BONDURANT wished to speak with him. BONDURANT stated sure.



            I asked what happened. BONDURANT stated he was in the park with his friend

            Noah (known to me as Nicholas YARNELL). BONDURNAT stated some

            uniformed officers approached them, didn't speak to anyone and took them into

            custody. I asked where BONDURANT was in the park and used tiles on the wall

            to depict the Mark 0. Hatfield Federal Courthouse and the Chapman Park.

Page 8-Affidavit of SA Frank A. Pellegrini                   USAO Version Rev. April 2018
     Case 3:20-cr-00302-HZ         Document 1       Filed 07/22/20      Page 10 of 12




            BONDURANT showed I was in Chapman Park by physically pointing to the

            center of the tile I depicted as Chapman Park. I asked where the uniformed

            officers arrived. BONDURANT stated he didn't know. I referenced

            BONDURANT and his friend having homemade shields. BONDURANT stated

            they had picked up some shields from the ground and stated they did not make

            them.



            I stated BONDURANT's friend had informed the two were throwing rocks.

            BONDURANT stated he didn't throw anything as be had his shield in his hand.

            BONDURANT then stated his friend was getting arrested and they had gotten

            split up. I asked what happened when BONDURANT's friend was getting

            arrested. BONDURANT stated, he went to go pick him up and help him, when he

            was tackled. I asked if BONDURANT came into contact with the officers when

            he was trying to help his friend. BONDURANT stated officers came into contact

            with him, adding he didn't contact the officers.



            I re-stated how BONDURANT grabbed his friend and asked what had happened

            next. BONDURANT stated the officers then grabbed him and took his mask off. I

            asked if there was a struggle. BONDURANT stated, probably, because he was

            pissed as fuck because that they took his mask off. BONDURANT then clarified

            his answer with, most likely.




Page 9 -Affidavit of SA Frank A. Pellegrini                    USAO Version Rev. April 2018
     Case 3:20-cr-00302-HZ          Document 1        Filed 07/22/20      Page 11 of 12




            I asked BONDURANT to describe how the officers where dressed.

            BONDURANT stated the officers were dressed in desert camouflage. I asked if

            the BONDURANT exchanged strikes with the officer during his detainment.

            BONDURANT denied striking the officer stating he only tried to help his friend

            up.



            I warned BONDURANT about lying and asked if he had exchanged strikes with

            the officer, or if the officer had struck him. BONDURANT stated, he didn't get

            hit or anything. I asked about when BONDURANT ran towards his friend to help

            him up, if it was possible that BONDURANT contacted the officer at that point.

            BONDURANT stated it was possible, but if it happened it wasn't intentional.

            BONDURANT explained he ran towards his friend with his shield in one hand,

            tried to help his friend get up and was then detained. I asked BONDURANT to

            clarify whether he was struck, or if he struck officers. BONDURANT stated it

            was possible that when he was picking his friend up, he could have ran into the

            officer. BONDURANT clarified even though there were about five officers

            involved, he still tried to pick his friend up, was able to touch his friend, but was

            unsuccessful at getting his friend to his feet.



            SA MILLER asked BONDURANT what his shield looked like. BONDURANT

            stated the shield was a circular shield. SA MILLER asked if he was holding it

            with both hands. BONDURANT stated the shield was a one-handed shield. SA

Page 10 -Affidavit of SA Frank A.                             USAO Version Rev. April 2018
Pellegrini
     Case 3:20-cr-00302-HZ          Document 1        Filed 07/22/20     Page 12 of 12




             MILLER asked what BONDURANT's purpose was when trying to help him.

             BONDURANT stated he was trying to help him up. I then ended the interview.


                                         Conclusion

  13. Based on the foregoing, I have probable cause to believe, and I do believe, that Giovanni

     BONDURANT committed felony Assault on a Federal Officer, in violation of Title 18

     U.S.C § 111 (a)(l). I therefore request the Court issue an arrest warrant and complaint

     for Giovanni BONDURANT.



  14. Prior to being submitted to the Court, this affidavit, the accompanying complaint and the

     arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Paul

     Maloney. In his opinion the affidavit and complaint are legally and factually sufficient to

     establish probable cause to support the issuance of the requested criminal complaint and

     arrest warrant.

                                                                                            ~-""' (\\
                                                    Sworn to by telephone                  ( \ er-}
                                                    In accordance with Fed. R. Crim. P. 4. f't-V~f      '
                                                    Frank Pellegrini                         ,j
                                                    Special Agent
                                                    Federal Protective Service


     Sworn to by telephone or other reliable means at/v.'.S((Q\.fp.m. in accordance with

                                    of July 2020.



                                                    HONQMBLE JOHN V. ACOSTA
                                                    Unitedl~gltes Magistrate Judge

Page 11-Affidavit of SA Frank A.                             USAO Version Rev. April 2018
Pellegrini
